Citation Nr: 0735961	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-39 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1318.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to Dependant's Educational 
Assistance under Chapter 35, Title 38 of the United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service which extended from October 1960 to 
March 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board has rephrased the issues on appeal.  The 
appellant's prior claims were previously denied and she did 
not perfect an appeal.  The fact that the RO may have 
determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  The Board must address 
the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).   


FINDINGS OF FACT

1.  The RO denied the appellant's claims for service 
connection for the cause of the veteran's death, DIC under 
38 U.S.C.A. § 1318, and  Dependant's Educational Assistance 
under Chapter 35 in May 1999.  The appellant was notified of 
this decision but did not perfect an appeal. 

2.  At the time of the May 1999 rating decision, the evidence 
established that the veteran had served in the Republic of 
Vietnam during the Vietnam era; the veteran is presumed to 
have been exposed to Agent Orange during this period of 
service.  

3.  At the time of the May 1999 rating decision, the evidence 
established that the veteran died in November 1995, at the 
age of 53.  The immediate cause of death was acute non-
lymphocytic leukemia.  No other condition was listed as 
contributing to death but not resulting in the underlying 
cause of death.

4.  At the time of the May 1999 rating decision, the evidence 
established that at the time of the veteran's death he was 
service-connected for a right knee disability at a 10 percent 
disability rating, and a history of right leg phlebitis at a 
noncompensable (0%) disability rating.  

5.  On October 16, 2003, VA published in the Federal Register 
an amendment to 38 C.F.R. § 3.309(e) to include Chronic 
Lymphocytic Leukemia (CLL) as a disease which warranted 
service connection on the presumptive basis of exposure to 
Agent Orange during service.  

6.  Subsequent to the May 1999 rating decision, the appellant 
submitted evidence which was identical to the evidence 
already of record.  

7.  No competent medical evidence establishing that the 
veteran had CLL, or establishing a relationship between the 
veteran's military service, or Agent Orange exposure during 
service, and the fatal acute non-lymphocytic leukemia has 
been received since the May 1999 RO decision.  

8.  The evidence received since the May 1999 RO decision does 
not raise  a reasonable possibility of substantiating the 
claims.  


CONCLUSIONS OF LAW

1.  The May 1999 decision of the RO denying service 
connection for the cause of the veteran's death, DIC under 
38 U.S.C.A. § 1318, and  Dependant's Educational Assistance 
under Chapter 35 is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (1998).

2.  The evidence received since the May 1999 RO rating 
decision is not new and material, and the appellant's claims 
have not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant on April 2004 
included the criteria for reopening a previously denied 
claim.  In the context of a claim for DIC benefits, section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  In the present case the 
appellant was informed of these factors in a June 1999 
Statement of the Case and July 1999 Supplemental Statement of 
the Case based on her appeal of the prior denial of DIC 
benefits.  Moreover, the appellant's January 2004 letter 
asserting a claim to reopen demonstrates that she had actual 
knowledge of the regulation pertaining to presumptive service 
connection for diseases resulting from exposure to Agent 
Orange which is the issue at the heart of this appeal.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish DIC based upon a cause of death claimed to have 
resulted from Agent Orange exposure which were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any the notice errors did 
not affect the essential fairness of the adjudication because 
the appellant had actual knowledge of the evidence is 
necessary to substantiate the elements required to establish 
DIC based upon a cause of death claimed to have resulted from 
Agent Orange exposure which were found insufficient in the 
previous denial.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the appellant has 
indicated that she has submitted all necessary evidence to VA 
and that neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all of the evidence in the claims 
file, which includes, but is not limited to: the appellant's 
contentions; the veteran's service medical records; the death 
certificate, private medical treatment records; and VA 
medical records.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show with respect to the claims for service connection for 
the cause of the veteran's death, DIC and education benefits.  

II.  Criteria for Underlying Claims

A.  Service Connection for the Cause of the Veteran's Death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service-connected disability to be a contributory cause 
of death it must have contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

In deciding the claim for service connection for the cause of 
the veteran's death, VA must also consider whether the 
disability that caused the veteran's death may be service-
connected.  In the present case the evidence establishes that 
the veteran died as a result of acute non-lymphocytic 
leukemia.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.

Malignant tumors, cancer, may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  At this point the Board notes 
that review of all of the medical evidence of record, 
including the service medical records, does not reveal that 
the veteran was diagnosed with acute non-lymphocytic leukemia 
during service or within the first year after separation from 
service.  The appellant's claim has always been that the 
veteran's exposure to Agent Orange during active service was 
the cause of the acute non-lymphocytic leukemia, and that 
service connection should be granted on this basis.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2007).

38 C.F.R. § 3.309(e) was amended to include CLL as a disease 
to which the presumption of service connection applied 
effective October 16, 2003.  See Disease Associated With 
Exposure to Certain Herbicide Agents: Chronic Lymphocytic 
Leukemia, 68 Fed. Reg. 59,540 (October 16, 2003).  The 
appellant was aware of this change.  Her January 2004 claim 
to reopen the claim for service connection for cause of the 
veteran's death specifically mentioned the addition of CLL to 
the list of Agent Orange presumptive diseases and requested 
an effective date for service connection for the cause of 
death, to be the effective date of the regulation amendment.  

The term soft-tissue sarcoma includes the following:  adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1 (2007).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  Review of the 
veteran's service personnel records confirms that he served 
in Vietnam during the requisite period of time.  Accordingly, 
the veteran is presumed to have been exposed to Agent Orange 
during active service.  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for leukemia, other than 
chronic lymphocytic leukemia (CLL).  See Notice, 68 Fed.Reg. 
27630 -27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 
42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 
2001); Notice, 64 Fed.Reg. 59232 (November. 2, 1999).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In this case, the death certificate shows that the veteran 
died in November 1995, at the age of 53.  The immediate cause 
of death was acute non-lymphocytic leukemia.  No other 
condition was listed as contributing to death but not 
resulting in the underlying cause of death.

At the time of the veteran's death service connection was in 
effect for a right knee disability at a 10 percent disability 
rating, and a history of right leg phlebitis at a 
noncompensable (0%) disability rating.  These disability 
ratings were in effect from April 1982 until the time of the 
veteran's death in November 1995. 

Thee is no medical evidence showing that the veteran was ever 
diagnosed with CLL.  As noted above, service medical records 
do not reveal that the veteran was diagnosed with acute non-
lymphocytic leukemia during service.  There is no medical 
evidence of record showing that the veteran was diagnosed 
with acute non-lymphocytic leukemia within the first year 
after he separate from service, and the appellant has never 
made any such assertion.  The appellant submitted copies of 
the veteran's death certificate and the November 1995 
terminal hospitalization report both of which unequivocally 
indicate that the veteran died as a result of acute non-
lymphocytic leukemia without any other disability 
contributing to the cause of death.  Simply put, acute non-
lymphocytic leukemia is not one of the diseases warranting 
service connection under 38 C.F.R. § 3.309(e) on the basis of 
Agent Orange exposure.  There is no evidence linking the 
veteran's fatal acute non-lymphocytic leukemia to active 
service or to Agent Orange exposure during service.  As such, 
the preponderance of the evidence has always been against a 
grant of entitlement to service connection for the cause of 
the veteran's death. 


B.  DIC under 38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran. 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  The payment of DIC to a benefits-eligible 
surviving spouse is also authorized in cases where a 
veteran's death was not service-connected, provided that the 
veteran was in receipt of or "entitled to receive" 
compensation at the rate of a 100 percent (total) rating due 
to service-connected disability for a period of at least 5 
years from the date of his discharge or release from active 
duty, for 10 or more years immediately preceding his death, 
or for a continuous period of not less than 1 year 
immediately preceding death if the veteran was a former 
prisoner of war who died after September 30, 1999. 38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period. The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death. See 65 Fed. Reg. 
3,388-3,392 (2000).  The final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (38 U.S.C.A. § 1311 and 38 
U.S.C.A. § 1318) in conflicting ways.  The Federal Circuit 
remanded the case, and directed VA to stay all proceedings 
involving claims for DIC benefits under 38 U.S.C.A. § 1318 
where the outcome was dependent on 38 C.F.R. § 3.22, pending 
the conclusion of expedited VA rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003), regarding a challenge to the validity of 38 C.F.R. § 
3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied to claims pending prior to the date of the change 
of 38 C.F.R. § 3.22, on January 21, 2000.  Prior to that 
time, the amended 38 C.F.R. § 3.22 could not be retroactively 
applied.  In this case, the appellant's petition to reopen 
the claim for DIC was received by VA in January 2004.  Thus, 
hypothetical entitlement is not for application in this case.  
Therefore, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; or (2) to show that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision. 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  
The Board also notes that the appellant has never, either in 
the original claim or in her claim to reopen, asserted a 
claim that DIC was warranted under U.S.C.A. § 1318.  

The veteran was separated from service in March 1982.  
Service connection for a right knee disability at a 10 
percent disability rating, and a history of right leg 
phlebitis at a noncompensable (0%) disability rating was in 
effect since April 1982 until the time of the veteran's death 
in November 1995.  Accordingly, a service-connected disorder 
was not rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death and 
was not continuously rated totally disabling for a period of 
not less than five years from the date of his discharge from 
active duty.  Additionally, the veteran was not a former 
prisoner of war.

In addition, the veteran was not "entitled to receive" 
compensation for a service-connected disability rated totally 
disabling for a continuous period of at least 10 years 
immediately preceding his death within the meaning of the law 
because none of the circumstances specified in 38 C.F.R. § 
3.22(b) under which a veteran might have been entitled to 
receive compensation but was not in actual receipt of 
compensation are shown or alleged to be applicable in the 
present case.  Accordingly, DIC under 38 U.S.C.A. § 1318 is 
not warranted.

C. Dependents' Educational Assistance under the provisions of 
38 U.S.C.A. Chapter 35.

The appellant has also filed a claim of entitlement to 
dependents' educational assistance (DEA) under the provisions 
of 38 U.S.C.A. Chapter 35.  DEA allowance under Chapter 35, 
Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements. Basic eligibility exists if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 3.807.

As noted previously, at the time of the veteran's death, 
service connection was in effect for a right knee disability 
at a 10 percent disability rating, and a history of right leg 
phlebitis at a noncompensable (0%) disability rating was in 
effect since April 1982 until the time of the veteran's death 
in November 1995.  The veteran died after his discharge from 
acute non-lymphocytic leukemia.  Also as indicated above, 
service connection has not been established for the cause of 
the veteran's death.  Under these circumstances, the 
appellant does not meet the basic eligibility requirements 
for entitlement to Chapter 35 DEA, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law).

Although the Board has carefully reviewed the record, it has 
been unable to identify bases upon which any of the claims 
may be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The appeal must 
therefore be denied.

III.  Reopening

The requirements for the underlying claims have been noted 
above.  The RO denied the appellant's claims for service 
connection for the cause of the veteran's death, DIC under 
38 U.S.C.A. § 1318, and  Dependant's Educational Assistance 
under Chapter 35 in a May 1999 rating decision and notified 
her of that decision that same month.  She filed a notice of 
disagreement and was provided a Statement of the Case in June 
1999 and a Supplemental Statement of the Case in July 1999.  
However, she did not file a substantive appeal and the RO 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  The evidence at 
that time consisted of the veteran's service medical records, 
and copies of veteran's death certificate, and copies of the 
veteran's November 1995 terminal hospitalization report.  As 
noted above, this evidence revealed that the veteran died of 
acute non-lymphocytic leukemia.  There was no medical 
evidence linking the veteran's leukemia to his military 
service or to Agent Orange exposure during service.  

In January 2004 the appellant filed a claim to reopen.  The 
applicable regulations specifically provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2007).

In this case, the evidence submitted since the May 1999 RO 
rating decision includes the appellant's statement and copies 
of the veteran's death certificate and of the veteran's 
November 1995 terminal hospitalization report.  The Board 
concludes that this evidence is not "new," because it is 
identical to the evidence which was already of record at the 
time of the prior May 1999 rating decision.  Accordingly, 
this evidence cannot be "material."  The evidence submitted 
does not raise a reasonable possibility of substantiating the 
claim.  Accordingly, the claims cannot be reopened.  

The Board notes that the submission of new and material 
evidence is not the only basis for reopening a finally 
decided claim. A change in applicable law may entitle 
appellant to de novo review even though essentially the same 
facts are of record as the previously-adjudicated claim.  
Routen v. West, 142 F.3d 1434, 1441-2 (Fed. Cir. 1998); 
Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994), aff'd 4 
Vet. App. 283, 288-9 (1993).

In this case, the previous denial of the claim was in May 
1999.  As noted above, chronic lymphocytic leukemia (CLL) was 
added to the list of diseases which warrant presumptive 
service connection on the basis of exposure to Agent Orange.  
The Court has in the past held that a change in law can 
itself constitute new and material evidence.  Akins v. 
Derwinski, 1 Vet. App. 228, 230 (1991).  In some 
circumstances, a liberalizing law or regulation can serve as 
the basis for reopening a previously denied claim where such 
creates a new basis of entitlement to benefits.  Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993), aff'd 17 F. 3d 368 
(Fed. Cir. 1994); but cf. Routen v. West, 142 F.3d 1434, 1440 
(Fed. Cir. 1998).  The evidence received since the May 1999 
denial includes changes to the regulations regarding 
presumptive diseases for veterans who served in Vietnam 
during the Vietnam Era.  However, while this change added CLL 
to the list of presumptive diseases, the veteran did not die 
of this disability.  Rather the evidence clearly shows that 
the veteran did not die of the newly added disease; he died 
of acute non-lymphocytic leukemia.  Accordingly, the new 
regulation does not provide a reason to reopen the claim, or 
to readjudicate the claims on a de novo basis.  New and 
material evidence has not been submitted and the appellant's 
claims are not reopened.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death, that benefit remains denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1318, that 
benefit remains denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to Dependant's Educational Assistance 
under Chapter 35, Title 38 of the United States Code, that 
benefit remains denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


